                 4:20-cv-00817-DCN                Date Filed 05/12/20          Entry Number 22           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


     Stanley Benton, aka Stanley Benton #266801
                                                                       )
                            Plaintiff
                                                                       )
                            v.                                                Civil Action No.      4:20-cv-817-DCN
                                                                       )
  Phyllis Oneill, Director of Emergency Services and
                                                                       )
                     Allan B. Miller
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed with prejudice and without issuance and service of process.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable David C. Norton, United States District Judge who adopted the Report and
Recommendation of the Honorable Thomas E. Rogers, III, United States Magistrate Judge.


Date: May 12, 2020                                                           CLERK OF COURT


                                                                                            s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
